Braley, J.
The defendant’s motion for a directed verdict should not have been granted. The jury warrantably could find that the defendant’s testator, and the plaintiff’s *110father as partners carried on a farm of one hundred and sixty-acres in the town of Charlemont from February 27, 1910, to October 9,1925, the date of the testator’s death; that the plaintiff, who was born at the farm, continuously worked for the partnership from February 27, 1910, when he became twenty-one years of age, to October 9, 1925, and that his services were reasonably worth $50 a month including his board. During this period he received partial payments which he had credited, leaving a large amount still due, for the recovery of which the present action was brought. The payments were made by his mother, who largely handled the money taken at the farm, paid all living expenses, and gave the remainder of the income to the testator. It further could be found that the plaintiff’s father and the testator knew of and accepted the labor performed by the plaintiff, whose only occupation was that of a worker on the farm, where he was an efficient employee. It was therefore a question of fact whether the plaintiff’s services were gratuitous because he lived with his parents as a member of the household, or whether he worked for the partnership as an ordinary laborer. Spencer v. Spencer, 181 Mass. 471. McKenna v. Twombly, 206 Mass. 62. True v. Lebowich, 243 Mass. 369. The death of one member having dissolved the partnership, the implied contract, although joint, may be treated as several and enforced against the defendant. G. L. c. 197, § 8.

Exceptions sustained.